LETTS, Judge.
The appellant was denied her entitlement to food stamps allegedly because she did not follow proper procedures in applying for same. We reverse.
To detail all that befell the appellant would be totally unavailing to the body of the law. Suffice it to say, we have examined the record and can find no competent substantial evidence to support the result. Also, we can not discover from the findings of fact what procedures the appellant failed to follow.
As a consequence, we reverse the final administrative order and remand this cause with directions to enter a decision in favor of the appellant and issue the food stamps to which she is entitled, forthwith.
HERSEY, C.J., and ANSTEAD, J., concur.